DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 26-28 and 30-32, 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TS 29.503 V0.5.0 (Hereinafter 3GPP).
Regarding claim 21, 3GPP teaches a method in a Network Function, NF, node for subscription to notification of data change in a Unified Data Management, UDM, node (Fig. 5.2.2.3.2-1 shows a scenario where the NF service consumer send a request to the UDM to subscribe to notifications of data change. The request contains a callback URI and the URI of the monitored resource), the method comprising: 
transmitting to the UDM node a request for retrieval of a user subscription data or a request for registration with the UDM node (The NF service consumer send a POST request to the parent resource (…/{Supi}/sdm-subscriptions(SdmSubscription) to create a subscription as present in the message body, step 1 of Fig. 5.2.2.3.2-1), the request for retrieval or the request for registration including a callback Uniform Resource Identifier, URI (The request contains a callback URI and the URI of the monitored resource, see 5.2.2.3.2), for use by the UDM node to notify the NF node of the data change (The location HTTP header shall contain the URI of the created subscription, see step 2a of 5.2.2.3.2, which is implicitly discloses a notification with the callback URI); and 
receiving from the UDM node a response to the request for retrieval or the request for registration (On success, the UDM responds with “201 created” with the message body containing a representation of the created subscription, see step 2a of Fig. 5.2.2.3.2-1).

Regarding claim 22, 3GPP teaches the method of claim 21, wherein the request for retrieval comprises a query parameter, as a request for subscription to notification of the data change associated with the user subscription data (Figure 5.2.2.2.6-1 shows a scenario where the NF service consumer (e.g. SMSF) sends a request to the UDM to receive the UE's SMS Management Subscription Data, see section 5.2.2.2.6), and wherein the callback URI is indicated in a key value of the query parameter (The UDM send a POST request to the callbackReference as provided by the NF service consumer during the subscription, POST{callbackreference}(notification), see step 1 of 5.2.2.5.2).

Regarding claim 23, 3GPP teaches the method of claim 22, wherein the request for retrieval is based on a Hyper Text Transfer Protocol, HTTP, GET or POST method (Figure 5.2.2.2.6-1 shows a scenario where the NF service consumer (e.g. SMSF) sends a request to the UDM to receive the UE’s SMS Management Subscription Data. Get…/{supi}/sms-data, see step 1 of 5.2.2.2.6).

Regarding claim 26, 3GPP teaches the method of claim 21, wherein the response includes a subscription URI for a subscription created at the UDM (On success, the UDM responds with “201 created” with the message body containing a representation of the created subscription. The Location HTTP shall contain the URI of the created subscription, see step 2a of 5.2.2.3.2).

Regarding claim 27, 3GPP teaches the method of claim 26, further comprising: transmitting to the UDM node a request for unsubscription from the notification using the subscription URI (Figure 5.2.2.4.2-1 shows a scenario where the NF service consumer sends a request to the UDM to unsubscribe from notifications of data changes. The request contains the URI previously received in the Location HTTP header of the response to the subscription, see section 5.2.2.4.2).

Regarding claim 28, 3GPP teaches the method of claim 21, wherein: 
the NF node is an Access and Mobility Management Function, AMF, node and the data change comprises a change in access and mobility subscription data, Session Management Function, SMF, selection subscription data, or Short Message Service, SMS, subscription data (Fig. 5.2.2.2.3-1 shows a scenario where the NF service consumer e.g. AMF send a request to the UDM to receive the UE’s access and mobility subscription data, 5.2.2.2.3), 
the NF node is an SMF node and the data change comprises a change in session management subscription data (Fig. 5.2.2.2.5-1 shows a scenario where the NF service consumer e.g. SMF send a request to the UDM to receive the UE’s session management subscription data, 5.2.2.2.5), or 
the NF node is an SMS Function, SMSF, node and the data change comprises a change in SMS management subscription data.

Regarding claim 30, 3GPP teaches a method in a Unified Data Management, UDM, node, for managing subscription of a Network Function, NF, node to notification of data change in the UDM node (Fig. 5.2.2.3.2-1 shows a scenario where the NF service consumer send a request to the UDM to subscribe to notifications of data change. The request contains a callback URI and the URI of the monitored resource), comprising: 
receiving from the NF node a request for retrieval of a user subscription data or a request for registration with the UDM node (The NF service consumer send a POST request to the parent resource (…/{Supi}/sdm-subscriptions(SdmSubscription) to create a subscription as present in the message body, step 1 of Fig. 5.2.2.3.2-1), the request for retrieval or the request for registration including a callback Uniform Resource Identifier, URI (The request contains a callback URI and the URI of the monitored resource, see 5.2.2.3.2), for use by the UDM node to notify the NF node of the data change (The location 
creating a subscription to notification of the data change based on the callback URI (On success, the UDM responds with “201 created” with the message body containing a representation of the created subscription, see step 2a of Fig. 5.2.2.3.2-1).

Regarding claim 31, 3GPP teaches the method of claim 30, wherein the request for retrieval comprises a query parameter, as a request for subscription to notification of the data change associated with the user subscription data, and wherein the callback URI is indicated in a key value of the query parameter (The UDM send a POST request to the callbackReference as provided by the NF service consumer during the subscription, POST {callbackreference}(notification), see step 1 of 5.2.2.5.2).

Regarding claim 32, 3GPP teaches the method of claim 31, wherein the request for retrieval is based on a Hyper Text Transfer Protocol, HTTP, GET or POST method (The NF service consumer (e.g. SMF) sends a GET request to the resource representing the UE's session management subscription data, with query parameters indicating the selected network slice and/or the DNN and/or supportedFeatures, see step 1 of Fig. 5.2.2.2.5-1).

Regarding claim 35, 3GPP teaches the method of claim 30, further comprising: transmitting to the NF node a response to the request for retrieval or the request for registration, wherein the response includes a subscription URI for the created subscription (On success, the UDM responds with "201 Created" with the message body containing a representation of the created subscription. The Location HTTP header shall contain the URI of the created subscription, see step 2a of Fig. 5.2.2.3.2-1).



Regarding claim 37, 3GPP teaches the method of claim 30, wherein: the NF node is an Access and Mobility Management Function, AMF, node (Fig. 5.2.2.2.3-1 shows a scenario where the NF service consumer e.g. AMF send a request to the UDM to receive the UE’s access and mobility subscription data, 5.2.2.2.3) and the data change comprises a change in access and mobility subscription data, Session Management Function, SMF, selection subscription data or Short Message Service, SMS, subscription data (Fig. 5.2.2.2.3-1 shows a scenario where the NF service consumer e.g. AMF send a request to the UDM to receive the UE’s access and mobility subscription data, 5.2.2.2.3), the NF node is an SMF node and the data change comprises a change in session management subscription data (Fig. 5.2.2.2.5-1 shows a scenario where the NF service consumer e.g. SMF send a request to the UDM to receive the UE’s session management subscription data, 5.2.2.2.5), or the NF node is an SMS Function, SMSF, node and the data change comprises a change in SMS management subscription data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 24-25 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 29.503 V0.5.0 (Hereinafter 3GPP) in view of Rasanen (US 20200068340 A1).
Regarding claim 24, 3GPP teaches the method of claim 21, wherein the request for registration comprises a request body, as a request for subscription to notification of the data change relevant to the NF node (The NF service consumer sends a POST request to the parent resource (collection of subscriptions) (.../{supi}/sdm-subscriptions), to create a subscription as present in message body, see step 1 of Fig. 5.2.2.3.2-1).
However, 3GPP does not teach wherein the callback URI is carried in the request body.
In an analogous art, Rasanen teaches wherein the callback URI is carried in the request body (POST: UE INFORMATION LOCATION SUBSCRIPTION (CALLBACK URL), see step s1 of Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the request of the 3GPP with the post command of Rasanen to provide a method for reporting data change with command including the callback url to better serve the customer user as suggested.
Regarding claim 33, 3GPP teaches the method of claim 30, wherein the request for registration comprises a request body, as a request for subscription to notification of the data change relevant to the NF node (The NF service consumer sends a POST request to the parent resource (collection of subscriptions) (.../{supi}/sdm-subscriptions), to create a subscription as present in message body, see step 1 of Fig. 5.2.2.3.2-1).
 However, 3GPP does not teach wherein the callback URI is carried in the request body.
In an analogous art, Rasanen teaches wherein the callback URI is carried in the request body (POST: UE INFORMATION LOCATION SUBSCRIPTION (CALLBACK URL), see step s1 of Fig. 2).

Regarding claim 25, 3GPP as modified by Rasanen teaches the method of claim 24, wherein the request for registration is based on a Hyper Text Transfer Protocol, HTTP, PUT method (Fig.5.3.2.2.2-1 shows a scenario where the AMF send a request to the UDM to AMF registration information for 3GPP access; PUT…/{ue-id}/registration/amf-3gpp-access, step 1 of 5.3.2.2.2 ).

Regarding claim 34, 3GPP as modified by Rasanen teaches the method of claim 33, wherein the request for registration is based on a Hyper Text Transfer Protocol, HTTP, PUT method (The AMF sends a PUT request to the resource representing the UE's AMF registration for 3GPP access to update or create AMF registration information, see step 1 of Fig. 5.3.2.2.2-1).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 29.503 V0.5.0 (hereinafter 3GPP) in view of Kim et al. (US 20210258769 A1).
Regarding claim 29, 3GPP teaches a Network Function, NF, node for subscription to notification of data change in a Unified Data Management, UDM, node (Fig. 5.2.2.3.2-1 shows a scenario where the NF service consumer send a request to the UDM to subscribe to notifications of data change. The request contains a callback URI and the URI of the monitored resource), whereby the NF node is operative to: 
transmit to the UDM node a request for retrieval of a user subscription data or a request for registration with the UDM node (The NF service consumer send a POST request to the parent resource (…/{Supi}/sdm-subscriptions(SdmSubscription) to create a subscription as present in the message body, 
receive from the UDM node a response to the request for retrieval or the request for registration (On success, the UDM responds with “201 created” with the message body containing a representation of the created subscription, see step 2a of Fig. 5.2.2.3.2-1).
However, 3GPP does not teach wherein the NF node comprising: a transceiver; and a processor and a memory, the memory comprising instructions executable by the processor.
In an analogous art, Kim teaches wherein the NF node (FIG. 9 is a block diagram illustrating the structure of a network function according to an embodiment, see [0084]) comprising: a transceiver (communication unit 910); and a processor (controller 920) and a memory (storage unit 940), the memory comprising instructions executable by the processor (The storage unit (940) may store at least one of information transmitted/received by the communication unit (910) and information generated by the controller, see [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the subscription procedure of the 3GPP with the network function structure of Kim to provide a method and a system for requesting information by a first network node to a second network node managing terminal context information so as to acquire information on the terminal, set an event, or transmit data as suggested.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Livanos et al. (US 20190166016 A1) discloses Subscription-based, user equipment (UE) event notification techniques for use in a mobile network are described. In one illustrative example, an event subscription request from an application server may be received at a network exposure function (NEF) entity of a 5G mobile network. The event subscription request may include a list of one or more subscribed events for a UE, which may include a UE attach event and/or a UE detach event.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641